DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7, 11 and 18 are objected to because of the following informalities: the limitation "the relationship of the one-on-one correspondence (emphasis added)" in “preparing a plurality of sets of three or more feature amounts and projecting a pattern or a change in the pattern onto a surface of an object to be measured from a plurality of locations that are arranged in such a manner that the relationship of the one-on-one correspondence is achieved”.  There is insufficient antecedent basis for this limitation in the claims. Appropriate correction is required.
Claim 18 is twice more objected to because of the following informalities: limitation "the distances” (emphasis added)" in “a change unit that is configured to change the distances between the plurality of projection units and the reference object” and the limitation "the reference object” (emphasis added)" in “a change unit that is configured to change the distances between the plurality of projection units and the reference object”.  There is insufficient antecedent basis for these limitation in the claim. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically, claims 11 and 18 and some of the claims depending from these independent claims use the nonce term “unit” (e.g. space coordinates acquisition unit, change unit) which is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-4 and 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Weston et al., (US 2010/0142798).

Regarding claim 1: Weston teaches a measurement method for finding the space coordinates of a surface of an object to be measured [¶0046 teaches: determining the three-dimensional coordinates of each of the plurality of target features on the object within the measurement space], comprising the steps of: 
preparing a plurality of sets of three or more feature amounts [¶0054 teaches: The topographical data can be data indicating the height of the object's surface relative to the image sensor, at at (sic) least one point on the object, and preferably at a plurality of points on the object (i.e. suggests three or more)] and projecting a pattern or a change in the pattern onto a surface of an object to be measured from a plurality of locations [¶0059 teaches: at least one projector configured to project from at least first and second projector perspectives (i.e. a plurality of locations) an optical pattern onto an object to be measured] that are arranged in such a manner that the relationship of the one-on-one correspondence is achieved between the respective sets of three or more feature amounts and the respective space coordinates within a measurement region or within a partial region of the measurement region [¶0046 teaches: determining the three-dimensional coordinates of each of the plurality of target features on the object within the measurement space];
taking an image of the pattern or the change in the pattern that has been projected onto the surface of the object to be measured [¶0047 teaches: processing the deformation of the optical pattern as imaged by at least one of the first and second images]; and
using the relationship between the sets of three or more feature amounts and the space coordinates that has been found in advance [¶0148 teaches: create a height map for the continuous section from that phase by directly mapping the phase value of each pixel to a height value using a predetermined mapping table (i.e. relationship between the sets of three or more feature amounts and the space coordinates that has been found in advance) and procedure] by using a reference object in order to find the space coordinates from the sets of three or more feature amounts that have been gained on the basis of the image that has been taken [¶0067 teaches: obtaining at least one first image of the structured light pattern on the object from a first known perspective; iii) obtaining at least one second image of the structured light pattern on the object from at least a second known perspective that is different to the first known perspective; iv) identifying a discontinuity in the structured light pattern in each of the at least one first and second images as a target feature; and v) determining the three-dimensional coordinates of the target feature on the object within the measurement space.].

Regarding claim 2: the essence of the claim is taught above in the rejection of claim 1.
In addition, Weston teaches wherein the relationship between the respective sets of three or more feature amounts and the respective space coordinates is shown in a table [¶0159 teaches: by directly mapping the phase shift value of each pixel to a gradient value using a predetermined mapping table] so that the space coordinates of the surface of the object to be measured can be found on the basis of the values shown in the table at the time of measurement of the space coordinates of the surface of the object to be measured [¶0160 teaches: target points can be, quickly identified without a user having to place markers on the object (i.e. on the basis of the values shown in the table)].

Regarding claim 3: the essence of the claim is taught above in the rejection of claim 1.
In addition, Weston teaches wherein part of the relationship between the respective sets of three or more feature amounts and the respective space coordinates is shown in a table so that the space coordinates of the surface of the object to be measured can be found through interpolation by using the values shown in the table at the time of measurement of the space coordinates of the surface of the object to be measured [¶0159 teaches: directly mapping the phase shift value of each pixel to a gradient value using a predetermined mapping table and procedure. At step 704, the gradient map is then integrated in order to get a height map for the continuous surface relative to the probe 4.].

Regarding claim 4: the essence of the claim is taught above in the rejection of claim 1.
[¶0013 teaches: The optical pattern can be in the infrared to ultraviolet range.].

Regarding claim 11: the claim is merely a measurement device for carrying out the measurement method of claim 1. Weston teaches both and apparatus and a method [As will be understood, the apparatus can be configured in accordance with the above described methods and the features described in connection with the method are equally applicable to the apparatus of the invention, ¶0062] . Therefore the rejection of claim 1 applies equally as well to this claim.

Regarding claim 12: the claim is merely a measurement device for carrying out the measurement method of claim 2. Weston teaches both and apparatus and a method [As will be understood, the apparatus can be configured in accordance with the above described methods and the features described in connection with the method are equally applicable to the apparatus of the invention, ¶0062] . Therefore the rejection of claim 2 applies equally as well to this claim.

Regarding claim 13: the claim is merely a measurement device for carrying out the measurement method of claim 3. Weston teaches both and apparatus and a method [As will be understood, the apparatus can be configured in accordance with the above described methods and the features described in connection with the method are equally applicable to the apparatus of the invention, ¶0062] . Therefore the rejection of claim 3 applies equally as well to this claim.

Regarding claim 14: the claim is merely a measurement device for carrying out the measurement method of claim 4. Weston teaches both and apparatus and a method [As will be understood, the apparatus can be configured in accordance with the above described methods and the features described in connection with the method are equally applicable to the apparatus of the invention, ¶0062] . Therefore the rejection of claim 4 applies equally as well to this claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weston in view of Watanabe et al., (US 2003/0078694).

Regarding claim 5: the essence of the claim is taught above in the rejection of claim 1. 
However, it does not appear that Weston explicitly teaches wherein the space coordinates of the surface of the object to be measured are found through the projection from the plurality of locations that are arranged along a line.
In a related field of endeavor, Watanabe teaches wherein the space coordinates of the surface of the object to be measured are found through the projection from the plurality of locations that are arranged along a line [¶0018 teaches: projecting means for projecting a slit light or a spot light on an object as a pattern light and a camera is used to perform working along a working line on the object].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Watanabe’s teaching of projection from the plurality of locations that are arranged along a line into Weston’s measurement method for the benefit, as taught by Watanabe, of approaching the reference work such that it does not deviate from a projecting direction to move to a position suitable for measurement. [Watanabe, Abstract]

Regarding claim 15: the claim is merely a measurement device for carrying out the measurement method of claim 5. Weston teaches both and apparatus and a method [As will be understood, the apparatus can be configured in accordance with the above described methods and the features described in connection with the method are equally applicable to the apparatus of the invention, ¶0062] . Therefore the rejection of claim 5 applies equally as well to this claim.


Claim 6-9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weston in view of Hazeghi et al., (US Patent No US 9,325,973).

Regarding claim 6: the essence of the claim is taught above in the rejection of claim 1. 
However, it does not appear that Weston explicitly teaches wherein the relationship between the sets of three or more feature amounts and the respective space coordinates in the 
In a related field of endeavor, Hazeghi teaches wherein the relationship between the sets of three or more feature amounts and the respective space coordinates in the measurement method according to claim 1 is found by projecting a pattern or a change in the pattern onto the surface of the reference object from a plurality of locations [Col 7, lines 1-4 teach: move device 20 relative to the target object, acquiring images through a scan angle  Indeed user 15 may literally move device 20 through a scan angle  of 360°, going completely around target object 60] while changing the distances between the plurality of locations and the reference object with a plurality of intervals [Col 7, lines 64-67 teach: pattern 50-1 is shown as a grid of spots, some of which will contribute different disparity information when 65 falling on portions of the imagery more distant (i.e. changing distances) from system 30].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hazeghi’s teaching of projecting a pattern onto the surface of the reference object from a plurality of locations into Weston’s measurement method for the benefit, as taught by Hazeghi, of projected patterns changed dynamically in real-time. Dynamically changeable patterns better accommodate target objects lacking suitable texture and/or shape and enable a processing system to discern small shifts or disparities between frames of optical data acquired from two-dimensional cameras in an optical acquisition system. [Hazeghi, Background of the Invention]

Regarding claim 7: Weston teaches a method for finding the relationship between sets of three or more feature amounts and respective space coordinates by preparing a plurality of sets of three or more feature amounts [¶0054 teaches: The topographical data can be data indicating the height of the object's surface relative to the image sensor, at at (sic) least one point on the object, and preferably at a plurality of points on the object (i.e. suggests three or more)] and projecting a pattern or a change in the pattern onto the surface of the reference object from a plurality of locations [¶0059 teaches: at least one projector configured to project from at least first and second projector perspectives (i.e. a plurality of locations) an optical pattern onto an object to be measured] that are arranged in such a manner that the relationship of the one-on-one correspondence is achieved between the respective sets of three or more feature amounts and the respective space coordinates within a measurement region or within a partial region of the measurement region [¶0046 teaches: determining the three-dimensional coordinates of each of the plurality of target features on the object within the measurement space].
However, it does not appear that Weston explicitly teaches while changing the distances between the plurality of locations and the reference object with a plurality of intervals.
In a related field of endeavor, Hazeghi teaches while changing the distances between the plurality of locations and the reference object with a plurality of intervals [Col 7, lines 64-67 teach: pattern 50-1 is shown as a grid of spots, some of which will contribute different disparity information when 65 falling on portions of the imagery more distant (i.e. changing distances) from system 30].
The motivation to combine is the same as for claim 6 [See teaching above]

Regarding claim 8: the essence of the claim is taught above in the rejection of claim 6.
In addition, Weston teaches wherein a fringe pattern [¶0013 teaches: the optical pattern is a fringe pattern] or a mark is fixed on the surface of the reference object [¶0006 teaches: optical pattern projected on the object].

Regarding claim 9: the essence of the claim is taught above in the rejection of claim 6.
In addition, Weston teaches wherein a plurality of wavelengths of light is used for the projection from the plurality of locations [¶0013 teaches: The optical pattern can be in the infrared to ultraviolet range.].

Regarding claim 16: the claim is merely a measurement device for carrying out the measurement method of claim 6. Weston teaches both and apparatus and a method [As will be understood, the apparatus can be configured in accordance with the above described methods and the features described in connection with the method are equally applicable to the apparatus of the invention, ¶0062] . Therefore the rejection of claim 6 applies equally as well to this claim.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weston modified by Hazeghi and in view of Watanabe.

Regarding claim 10: the essence of the claim is taught above in the rejection of claim 6.

In a related field of endeavor, Watanabe teaches characterized in that the plurality of locations is arranged along a line [¶0018 teaches: projecting means for projecting a slit light or a spot light on an object as a pattern light and a camera is used to perform working along a working line on the object].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Watanabe’s teaching of projection from the plurality of locations that are arranged along a line into Weston modified by Hazeghi’s measurement method for the benefit, as taught by Watanabe, of approaching the reference work such that it does not deviate from a projecting direction to move to a position suitable for measurement. [Watanabe, Abstract]


Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weston modified by Hazeghi  and in view of Ishiyama, (From IDS: US Patent No US 6,421,629).

Regarding claim 17: The essence of the claim is taught above in the rejection of claim 11.
In addition, claim 17 has most of the limitations of claim 16 with the addition of using a second projection unit having the same configuration as the first projection unit and projecting a pattern or a change in the pattern onto the surface of the reference object from the second 
It does not appear that Weston in view of Hazeghi explicitly teach the addition limitations of claim 17, however, in a related field of endeavor, Ishiyama teaches while changing the distance between the second projection unit and the reference object with a plurality of intervals [Col 15, lines 24-25 teach first and second light projection units (A, B) receiving first and second light projection unit control signals].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ishiyama’s teaching of  a second projection unit into Weston modified by Hazeghi’s measurement method for the benefit, as taught by Ishiyama, of a method to improve a measurement accuracy. [Ishiyama, Background of the Invention]


Regarding claim 19: the essence of the claim is taught above in the rejection of claim 17.
In addition, Weston teaches wherein the relationship between the sets of three or more feature amounts and the space coordinates is found by fixing a fringe pattern [¶0013 teaches: the optical pattern is a fringe pattern] or a mark is fixed on the surface of the reference object [¶0006 teaches: optical pattern projected on the object].


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiyama in view of Weston and further in view of Hazeghi.

Regarding claim 18:  measurement device, comprising: 
a plurality of projection units that includes a plurality of sets of three or more feature amounts and is configured to project a pattern or a change in the pattern from a plurality of locations [Col 15, lines 28-31 teach: measurement from two different directions while phase shifting the light patterns responsive to the first and second light projection unit control signals].
However, it does not appear that Ishiyama explicitly teaches a projection unit arranged in such a manner that the relationship of the one-on-one correspondence is achieved between the respective sets of three or more feature amounts and the respective space coordinates within the measurement region or within a partial region of the measurement region; a change unit that is configured to change the distances between the plurality of projection units and the reference object; and an imaging unit that is configured to take an image of the pattern or a change in the pattern while changing the distances between the plurality of projection units and the reference object with a plurality of intervals, wherein the measurement device is configured to find the relationship between the sets of three or more feature amounts and the respective space coordinates on the basis of an image taken by the imaging unit and the distances between the plurality of projection units and the reference object.
In a related field of endeavor, Weston teaches a projection unit arranged in such a manner that the relationship of the one-on-one correspondence is achieved between the respective sets of three or more feature amounts and the respective space coordinates within the measurement [¶0046 teaches: determining the three-dimensional coordinates of each of the plurality of target features on the object within the measurement space].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Weston’s teaching of determining three-dimensional coordinates within a measurement space into Ishiyama’s measurement unit for the benefit, as taught by Weston, of measuring an object without contacting the object. [Weston, ¶0001]
However, it does not appear that Ishiyama modified by Weston explicitly teaches a change unit that is configured to change the distances between the plurality of projection units and the reference object; and an imaging unit that is configured to take an image of the pattern or a change in the pattern while changing the distances between the plurality of projection units and the reference object with a plurality of intervals, wherein the measurement device is configured to find the relationship between the sets of three or more feature amounts and the respective space coordinates on the basis of an image taken by the imaging unit and the distances between the plurality of projection units and the reference object.
In a related field of endeavor, Hazeghi teaches a change unit that is configured to change the distances between the plurality of projection units and the reference object; [Col 7, lines 1-4 teach: move device 20 relative to the target object, acquiring images through a scan angle  Indeed user 15 may literally move device 20 through a scan angle  of 360°, going completely around target object 60; and Col 7, lines 64-67 teach: pattern 50-1 is shown as a grid of spots, some of which will contribute different disparity information when 65 falling on portions of the imagery more distant (i.e. changing distances) from system 30]; and 
[Col 3, lines 65-68 teach: with two-dimensional imaging systems that imagine a scene using a pair of two-dimensional cameras and try to reconstruct a three-dimensional (x,y,z) image map from the optically acquired image data].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hazeghi’s teaching of relationship between the sets of feature amounts and the respective space coordinates on the basis of an image taken by the imaging unit into Ishiyama modified by Weston’s measurement unit for the benefit, as taught by Hazeghi, of projected patterns changed dynamically in real-time. Dynamically changeable patterns better accommodate target objects lacking suitable texture and/or shape and enable a processing system to discern small shifts or disparities between frames of optical data acquired from two-dimensional cameras in an optical acquisition system. [Hazeghi, Background of the Invention]

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weston modified by Ishiyama.

Regarding claim 20: the essence of the claim is taught above in the rejection of claim 11.
However, it does not appear that Weston teaches wherein the projection units are integrated as a single projection module, and the imaging unit is made of a plurality of cameras in such a manner that the plurality of cameras is provided in the projection module.
In a related field of endeavor, Ishiyama teaches wherein the projection units are integrated as a single projection module, and the imaging unit is made of a plurality of cameras in such a manner that the plurality of cameras is provided in the projection module [Fig 5, element 250 and Col 28, lines 37-39 teach second embodiment of the present invention includes first and second light projection means (projectors) A and B 201, 202, a camera A 203].
The motivation to combine is the same as for claim 17. [See teaching above]


Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Hermary et al., (US Patent No 5,615,003) teaches and electromagnetic profile scanner.;
Bridges et al., (US 2015/0130906) teaches a measuring machine including a noncontact 3D measuring device that has a projector configured to emit a first pattern of light onto an object, a scanner camera arranged to receive the first pattern of light reflected from the surface of the 
Tohara et al., (US Patent No 9354046) teaches a three dimensional shape measurement apparatus.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MARNIE A MATT/Primary Examiner, Art Unit 2485